         Case 6:20-cv-00473-ADA Document 45-1 Filed 11/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                               §
WSOU INVESTMENTS, LLC,                         §
                                               §
        Plaintiff,                             §
                                               §
                                               § CIVIL ACTION NO. 6:20-cv-473-ADA
v.                                             §
                                               §
DELL TECHNOLOGIES INC.,                        §
DELL INC., and EMC CORPORATION                 §
                                               §
        Defendants.                            §
                                               §
                                               §


                  ORDER GRANTING DEFENDANT’S UNOPPOSED
                MOTION TO STRIKE DUPLICATE LETTER OF REQUEST

        This Court, having considered Defendants’ Unopposed Motion to Strike Duplicate Letter

of Request for Foreign Discovery (the “Motion”), hereby GRANTS the Motion and ORDERS the

following:

        Defendants’ Motion for Letter of Request (Dkt. 44) is ORDERED stricken from the docket

of this case.


                SIGNED this ___________ day of __________ 2020.




                                                   _________________________________
                                                   HONORABLE ALAN D ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
